Response to Arguments
Applicant’s arguments, see page #4 and 5, filed 04/13/21, with respect to claim #1 has been fully considered and are persuasive.  The 103 rejection of claim #1-5 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method wherein a sacrificial layer is embedded within the hole area of the memory structure, (Kim et al., 2014/0329379; CHOI et al., 2018/0108672 A1), it fails to teach either collectively or alone, removing the sacrificial group, forming a multi-layered memory layer and a channel layer within the hole, wherein the multi-layered memory layer and the channel layer extend along a sidewall of the buried pattern and a bottom surface of the buried pattern and forming a channel layer on a surface of the multi-layered memory layer; forming a gap-fill insulating layer that is filled in the horizontal space and the holes on the channel layer;  15exposing the well structure by etching the first region of the stack structure, the pattern, the multi-layered memory layer, the gap-fill insulating layer, and the channel layer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1 -20 are allowed.

Claim #1
Removing the sacrificial group, forming a multi-layered memory layer and a channel layer within the hole, wherein the multi-layered memory layer and the channel layer extend along a sidewall of the buried pattern and a bottom surface of the buried pattern.

Claim #6
Etching the third protective layer and the second protective layer 52through an etch-back process such that the third protective layer remains on a sidewall of the buried pattern, the second protective layer remains under the buried pattern, and the first sacrificial layer is exposed; and filling a second sacrificial layer in the first opening.

Claim #14
Forming a channel layer on a surface of the multi-layered memory layer; forming a gap-fill insulating layer that is filled in the horizontal space and the holes on the channel layer;  15exposing the well structure by etching the first region of the stack structure, the pattern, the multi-layered memory layer, the gap-fill insulating layer, and the channel layer.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
05/23/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816